





EXHIBIT 10.1
[*] Certain confidential information contained in this document, marked by
asterisks, has been omitted and filed separately with the Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.


AMENDMENT
to the
PROCESSING SERVICES AGREEMENT


THIS AMENDMENT to the PROCESSING SERVICES AGREEMENT (“Amendment”) is entered
into as of this 10 day of September, 2018 (“Amendment Effective Date”) by and
between Green Dot Corporation, a Delaware corporation with its principal offices
at 3465 E. Foothill Blvd, Pasadena CA 91107 (“Customer” or “Green Dot”),
UniRush, LLC (“UniRush”), and Mastercard International Incorporated, a Delaware
corporation having its principal place of business at 2000 Purchase Street, New
York 10577 (“Mastercard”).
WHEREAS, Customer and Mastercard entered into a Processing Services Agreement
dated December 19, 2013 (the “Agreement”);
WHEREAS, UniRush and Mastercard entered into a Processing Services Agreement
effective September 17, 2014 (the “UniRush Agreement”); and
WHEREAS, Subject to the terms and conditions of this Amendment, Customer,
UniRush and Mastercard desire to modify the Agreement and the UniRush Agreement
as set forth herein.
NOW THEREFORE, in consideration of the mutual promises and covenants hereinafter
contained and for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:
1.
Effect of Amendment. This Amendment is made for the purpose of amending certain
of the provisions of the Agreement and the UniRush Agreement. This Amendment
takes the place of and supersedes those portions of any articles, sections or
paragraphs of the Agreement that deal with the same subject matter as provided
for in this Amendment.

2.
Definitions. Except as otherwise defined herein, any capitalized terms shall
have the meaning prescribed to them under the Agreement.

3.
Schedule A, Section IV (Card Management Services), Subsection a. (Cardholder
Residency) of the Agreement is hereby amended to delete subsections “1.
Inactive/Inventory Cards” and “2. Active Cards” in their entirety and replace
with the following new subsections:

1.
Inactive/Inventory Cards: [*].



2.
Active Cards: [*].

 
3.2.
Further, Schedule A, Section IV (Card Management Services), Subsection c (Card
Activation) shall be amended to add at the end thereof the following sentence:



Each Card Activation shall be subject to a Card Activation fee, as set forth in
Schedule B.


4.
Schedule B, Section V (Card Management Services) of the Agreement shall be
amended to add the following line item:



1


Amendment
to Processing Services Agreement
*Confidential Treatment Requested



--------------------------------------------------------------------------------







Billing Event
Item
Price
Notes
   
[*]
Card Activation fee
[*]
[*]
[*]
Residency New Portfolios - Inactive Card fee
[*]
[*]



5.
Additionally, Schedule B, Section V (Card Management Services) of the Agreement
shall be amended to add the following language:



Effective [*], the following terms shall apply solely to Cards part of the
[*]service lines as identified by Green Dot.([*]):

[*].


6.
The Agreement shall be amended to incorporate UniRush general purpose reloadable
card portfolios, products, and programs, including existing and successor
UniRush general purpose reloadable card portfolios, products and programs (the
“UniRush Portfolio”) serviced pursuant to the UniRush Agreement, subject to the
following terms and conditions:

6.1.
The UniRush and Green Dot configuration settings, user interfaces, system
interfaces and reporting will continue to be maintained and provided separately
unless modified as described in Section 6.2 below. There are no changes to the
features and functionality associated with the processing services for the
UniRush Portfolio and the Green Dot portfolios as a result of this Amendment.

6.2.
Any conversion, reporting, system enhancement or other change required by Green
Dot to move, alter and/or modify the UniRush Portfolio and/or the services
provided thereto will be addressed via the existing project submission,
estimation, and approval process.

6.3.
In the event of a conflict between the terms of the Agreement and UniRush
Agreement, the Agreement shall govern.

6.4.
Effective August 1, 2018, the terms of the Agreement shall apply to the UniRush
Portfolio. Effective August 1, 2018, the UniRush Agreement shall be terminated
and the Agreement shall govern the rights and obligations of the parties with
respect to the UniRush Portfolio.

7.
Section 3.7 ([*]) of the Agreement shall be amended to add the following
sentence: [*].



8.
No Other Changes. Except as explicitly modified by this Amendment, the terms of
the Agreement shall remain in full effect. In the event of a conflict between
the Agreement and the terms of this Amendment, the terms of this Amendment shall
apply.

IN WITNESS WHEREOF, the parties hereto, each acting with proper authority, have
executed this Amendment to be effective as of the Amendment Effective Date.


2


Amendment
to Processing Services Agreement
*Confidential Treatment Requested



--------------------------------------------------------------------------------







Customer
 
Mastercard
 
 
 
Green Dot Corporation
 
Mastercard International Incorporated
 
 
 
Signature: /s/ Steve Streit
 
Signature: /s/ Cheryl Long
 
 
 
Name: Steve Streit
 
Name: Cheryl Long
 
 
 
Title: CEO
 
Title: Vice President, Account Management



UniRush
 
 
 
UniRush, LLC
By Green Dot Corporation, Its Sole Member
 
 
 
Signature: /s/ Steve Streit
 
 
 
Name: Steve Streit
 
 
 
Title: CEO
 







3


Amendment
to Processing Services Agreement
*Confidential Treatment Requested

